IN THE NAME AND BY THE AUTHORITY OF THE STATE OF FLORIDA TO: THE HONORABLE DAN SATIN, AS CIRCUIT JUDGE OF THE ELEVENTH JUDICIAL CIRCUIT OF THE STATE OF FLORIDA, GREETINGS:
Whereas, the Supreme Court of the State of Florida has directed that the Rule Absolute in Prohibition issue, this is, therefore, to command you, the Honorable Dan *7Satin, as Circuit Judge of the Eleventh Judicial Circuit of the State of Florida, to restrain from proceeding further in the case of Miller, et al. vs. Florida Power and Light Company, etc., and William Bevis, et al., case no. 74-31562.
WITNESS the Honorable James C. Adkins, Chief Justice of the Supreme Court of Florida and the Seal of said Court at Tallahassee, the Capitol, on this November 25, 1975.